DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In response to the Office Action dated April 5, 2021 and further to the amendments filed on June 30, 2021, applicant’s request in view of the amendments and remarks have been reviewed and respectfully considered.
Based on applicant’s arguments/remarks as indicated on page 15 and further based on the reasons as indicated in the office action mailed on November 18, 2021, the amended claimed limitations of the invention are believed to be distinct from the prior art which used to reject the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674